Johnson, President :
The Board of Education of St. George District of Tucker county gave notice to the defendant, "Ward Parsons, late sheriff of said county, and S. B. Wamsley and S. "W. Bowman, his sureties, of a motion to recover of them three hundred and seventy-nine dollars and eighty-six cents, belonging ■to the “building fund” of said board. The notice was served on the 29th day of April, 1882, and on the 11th day of May, 1882, the defendants appeared and moved the court to quash the notice, which motion the court sustained and quashed the notice, with costs. To this judgment the plaintiff obtained a writ of error.
The notice is in the same form and almost the exact words *315of the notice in the preceding case, which is there copied entire. The money sought to be recovered in that case was of the “teachers-fund” and in this of the “building fund.”, For the reasons stated in the opinion in the preceding case the judgment is reversed with costs, the motion to -quash overruled and the case remanded.
The Other Judges Conourred.
Judgment Reversed. Case Remanded.